UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-6718 Dreyfus Investment Grade Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 7/31 Date of reporting period: 4/30/2011 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Intermediate Term Income Fund April 30, 2011 (Unaudited) Coupon Maturity Principal Bonds and Notes108.0% Rate (%) Date Amount ($) d Value ($) Aerospace & Defense.4% Meccanica Holdings USA, Gtd. Notes 6.25 7/15/19 4,220,000 a Agriculture.9% Altria Group, Gtd. Notes 9.70 11/10/18 5,100,000 6,800,177 Altria Group, Gtd. Notes 10.20 2/6/39 2,125,000 3,120,002 Apparel.1% HanesBrands, Gtd. Notes 6.38 12/15/20 1,105,000 Asset-Backed Ctfs./Auto Receivables4.0% Ally Auto Receivables Trust, Ser. 2010-1, Cl. B 3.29 3/15/15 3,975,000 a 4,126,564 Americredit Automobile Receivables Trust, Ser. 2010-3, Cl. C 3.34 4/8/16 1,855,000 1,911,392 Americredit Automobile Receivables Trust, Ser. 2010-1, Cl. C 5.19 8/17/15 1,395,000 1,491,491 Americredit Prime Automobile Receivable, Ser. 2007-1, Cl. B 5.35 9/9/13 70,000 71,288 Americredit Prime Automobile Receivable, Ser. 2007-1, Cl. C 5.43 2/10/14 70,000 71,709 Americredit Prime Automobile Receivable, Ser. 2007-1, Cl. E 6.96 3/8/16 6,504,306 a 6,680,861 Capital Auto Receivables Asset Trust, Ser. 2007-1, Cl. D 6.57 9/16/13 1,708,000 a 1,783,127 Carmax Auto Owner Trust, Ser. 2010-1, Cl. B 3.75 12/15/15 980,000 1,030,304 Chrysler Financial Auto Securitization Trust, Ser. 2010-A, Cl. C 2.00 1/8/14 5,820,000 5,828,784 Chrysler Financial Lease Trust, Ser. 2010-A, Cl. C 4.49 9/16/13 1,076,658 a 1,078,346 Ford Credit Auto Owner Trust, Ser. 2007-A, Cl. D 7.05 12/15/13 5,100,000 a 5,280,661 Franklin Auto Trust, Ser. 2008-A, Cl. B 6.10 5/20/16 2,970,000 a 3,073,241 JPMorgan Auto Receivables Trust, Ser. 2008-A, Cl. CFTS 5.22 7/15/15 1,245,557 a 1,232,614 Santander Drive Auto Receivables Trust, Ser. 2010-2, Cl. B 2.24 12/15/14 1,402,000 1,421,904 Santander Drive Auto Receivables Trust, Ser. 2010-B, Cl. C 3.02 10/17/16 3,660,000 a 3,737,061 Smart Trust, Ser. 2011-1USA, Cl. A3B 1.07 10/14/14 4,010,000 a,b 4,011,995 Wachovia Auto Loan Owner Trust, Ser. 2007-1, Cl. C 5.45 10/22/12 1,876,000 1,887,631 Wachovia Auto Loan Owner Trust, Ser. 2007-1, Cl. D 5.65 2/20/13 1,160,000 1,167,522 Asset-Backed Ctfs./Credit Cards1.0% Citibank Omni Master Trust, Ser. 2009-A14A, Cl. A14 2.97 8/15/18 11,075,000 a,b Asset-Backed Ctfs./Home Equity Loans1.2% Ameriquest Mortgage Securities, Ser. 2003-11, Cl. AF6 5.64 1/25/34 627,780 b 636,119 Bayview Financial Acquisition Trust, Ser. 2005-B, Cl. 1A6 5.21 4/28/39 3,222,260 b 3,068,738 Carrington Mortgage Loan Trust, Ser. 2005-NC5, Cl. A2 0.53 10/25/35 1,994,735 b 1,880,337 Citicorp Residential Mortgage Securities, Ser. 2006-1, Cl. A3 5.71 7/25/36 1,263,814 b 1,273,259 Citigroup Mortgage Loan Trust, Ser. 2005-HE1, Cl. M1 0.64 5/25/35 472,714 b 471,333 Citigroup Mortgage Loan Trust, Ser. 2005-WF1, Cl. A5 5.01 11/25/34 3,172,642 b 3,171,678 Credit Suisse First Boston Mortgage Securities, Ser. 2005-FIX1, Cl. A5 4.90 5/25/35 255,041 b 229,247 First Franklin Mortgage Loan Asset Backed Certificates, Ser. 2005-FF2, Cl. M1 0.61 3/25/35 954,756 b 932,330 Home Equity Asset Trust, Ser. 2005-2, Cl. M1 0.66 7/25/35 296,073 b 295,249 JP Morgan Mortgage Acquisition, Ser. 2006-CH2, Cl. AV2 0.26 10/25/36 556,363 b 542,302 Mastr Asset Backed Securities Trust, Ser. 2006-AM1, Cl. A2 0.34 1/25/36 110,966 b 110,281 Residential Asset Securities, Ser. 2005-EMX4, Cl. A2 0.47 11/25/35 1,048,726 b 1,032,853 Asset-Backed Ctfs./Manufactured Housing.2% Origen Manufactured Housing, Ser. 2005-B, Cl. A2 5.25 12/15/18 102,186 102,164 Origen Manufactured Housing, Ser. 2005-B, Cl. M2 6.48 1/15/37 1,745,000 1,787,794 Vanderbilt Mortgage Finance, Ser. 1999-A, Cl. 1A6 6.75 3/7/29 80,000 b 80,624 Automobiles.3% Lear, Gtd. Notes 7.88 3/15/18 2,235,000 2,464,088 Lear, Gtd. Notes 8.13 3/15/20 1,090,000 1,215,350 Banks6.2% Ally Financial, Gtd. Notes 8.00 11/1/31 2,585,000 2,927,513 Bank of America, Sr. Unscd. Notes 5.63 7/1/20 4,405,000 4,631,628 Capital One Capital VI, Gtd. Cap. Secs. 8.88 5/15/40 2,240,000 2,382,800 Citigroup, Sr. Unscd. Notes 5.50 4/11/13 6,225,000 6,666,751 Citigroup, Sr. Unscd. Notes 6.13 5/15/18 3,590,000 3,969,897 Discover Bank, Sub. Notes 7.00 4/15/20 1,750,000 1,971,259 JPMorgan Chase & Co., Sr. Unscd. Notes 6.00 1/15/18 2,055,000 2,290,047 Lloyds TSB Bank, Bank Gtd. Notes 4.88 1/21/16 3,250,000 c 3,415,064 Manufacturers & Traders Trust, Sub. Notes 5.59 12/28/20 475,000 b 465,745 Morgan Stanley, Sr. Unscd. Notes 5.30 3/1/13 1,680,000 1,793,380 Morgan Stanley, Sr. Unscd. Notes 5.50 1/26/20 3,300,000 3,383,691 Morgan Stanley, Sr. Unscd. Notes 5.55 4/27/17 5,050,000 5,440,112 Morgan Stanley, Sr. Unscd. Notes 5.75 8/31/12 1,180,000 1,249,429 NB Capital Trust IV, Gtd. Cap. Secs. 8.25 4/15/27 1,290,000 1,336,762 Royal Bank of Scotland, Bank Gtd. Notes 6.13 1/11/21 4,650,000 4,932,948 Societe Generale, Sr. Unscd. Notes 1.33 4/11/14 4,300,000 a,b 4,309,916 UBS, Sr. Unscd. Notes 4.88 8/4/20 2,445,000 2,521,123 USB Capital IX, Gtd. Notes 3.50 10/29/49 7,090,000 b 6,009,768 Wells Fargo Capital XIII, Gtd. Cap. Secs. 7.70 12/29/49 11,615,000 b 12,085,408 Chemicals.0% Dow Chemical, Sr. Unscd. Notes 2.50 2/15/16 190,000 Coal.3% Consol Energy, Gtd. Notes 8.00 4/1/17 1,585,000 1,759,350 Consol Energy, Gtd. Notes 8.25 4/1/20 1,070,000 1,198,400 Commercial & Professional Services.4% Aramark, Gtd. Notes 8.50 2/1/15 3,168,000 3,322,440 Ceridian, Gtd. Notes 11.25 11/15/15 1,495,000 b 1,562,275 Commercial Mortgage Pass-Through Ctfs.10.0% Banc of America Commercial Mortgage, Ser. 2004-6, Cl. A5 4.81 12/10/42 4,224,000 4,514,576 Bear Stearns Commercial Mortgage Securities, Ser. 2003-T12, Cl. A3 4.24 8/13/39 113,618 b 115,413 Bear Stearns Commercial Mortgage Securities, Ser. 2004-PWR5, Cl. A2 4.25 7/11/42 189,176 189,451 Bear Stearns Commercial Mortgage Securities, Ser. 2005-T18 Cl. A2 4.56 2/13/42 1,981,454 b 1,996,501 Bear Stearns Commercial Mortgage Securities, Ser. 2004-PWR5, Cl. A3 4.57 7/11/42 110,000 110,631 Bear Stearns Commercial Mortgage Securities, Ser. 2007-T26, Cl. A4 5.47 1/12/45 5,055,000 b 5,585,220 Bear Stearns Commercial Mortgage Securities, Ser. 2006-PW13, Cl. A3 5.52 9/11/41 35,000 36,612 Bear Stearns Commercial Mortgage Securities, Ser. 2007-T28, Cl. A4 5.74 9/11/42 6,885,000 b 7,700,559 Commercial Mortgage Pass-Through Certificates, Ser. 2010-C1, Cl. B 5.24 7/10/46 2,639,000 a,b 2,702,030 Commercial Mortgage Pass-Through Certificates, Ser. 2010-C1, Cl. C 5.80 7/10/46 1,730,000 a,b 1,823,958 Commercial Mortgage Pass-Through Certificates, Ser. 2010-C1, Cl. D 5.93 7/10/46 2,110,000 a,b 2,137,816 Credit Suisse/Morgan Stanley Commercial Mortgage Certificate, Ser. 2006-HC1A, Cl. A1 0.41 5/15/23 4,860,131 a,b 4,797,335 CS First Boston Mortgage Securities, Ser. 2004-C3, Cl. A3 4.30 7/15/36 252,301 252,244 CS First Boston Mortgage Securities, Ser. 2005-C4, Cl. AAB 5.07 8/15/38 2,760,091 b 2,863,092 Extended Stay America Trust, Ser. 2010-ESHA, Cl. B 4.22 11/5/27 8,705,000 a 8,962,596 GE Capital Commercial Mortgage, Ser. 2004-C2, Cl. A4 4.89 3/10/40 6,175,000 6,592,379 GMAC Commercial Mortgage Securities, Ser. 2004-C3, Cl. A3 4.21 12/10/41 11,631 11,625 Greenwich Capital Commercial Funding, Ser. 2004-GG1, Cl. A7 5.32 6/10/36 650,000 b 701,710 GS Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. B 1.84 3/6/20 1,630,000 a,b 1,604,234 GS Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. E 2.67 3/6/20 610,000 a,b 601,313 GS Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. F 2.84 3/6/20 5,680,000 a,b 5,586,503 GS Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. G 3.02 3/6/20 3,110,000 a,b 3,061,096 GS Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. H 3.58 3/6/20 25,000 a,b 24,744 GS Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. K 5.33 3/6/20 2,380,000 a,b 2,370,763 GS Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. L 6.42 3/6/20 6,725,000 a,b 6,684,352 JP Morgan Chase Commercial Mortgage Securities, Ser. 2010-C2, Cl. A1 2.75 11/15/43 972,202 a 969,889 JP Morgan Chase Commercial Mortgage Securities, Ser. 2003-CB7, Cl. A3 4.45 1/12/38 130,472 130,663 JP Morgan Chase Commercial Mortgage Securities, Ser. 2011-C3, Cl. B 5.01 2/16/46 2,665,000 a,b 2,690,541 JP Morgan Chase Commercial Mortgage Securities, Ser. 2005-LDP5, Cl. A2 5.20 12/15/44 1,250,000 1,276,085 JP Morgan Chase Commercial Mortgage Securities, Ser. 2011-C3, Cl. C 5.36 2/16/46 1,620,000 a,b 1,623,470 JP Morgan Chase Commercial Mortgage Securities, Ser. 2010-CNTR, Cl. C 5.51 8/5/32 3,635,000 a 3,697,013 JP Morgan Chase Commercial Mortgage Securities, Ser. 2009-IWST, Cl. B 7.15 12/5/27 1,200,000 a 1,414,407 JP Morgan Chase Commercial Mortgage Securities, Ser. 2009-IWST, Cl. C 7.45 12/5/27 5,455,000 a,b 6,399,118 LB-UBS Commercial Mortgage Trust, Ser. 2005-C3, Cl. A5 4.74 7/15/30 2,280,000 2,453,423 Merrill Lynch Mortgage Trust, Ser. 2005-LC1, Cl. A2 5.20 1/12/44 1,027,184 b 1,026,872 Merrill Lynch Mortgage Trust, Ser. 2005-CKI1, Cl. A6 5.22 11/12/37 4,035,000 b 4,407,439 Morgan Stanley Capital I, Ser. 2005-HQ7, Cl. A4 5.20 11/14/42 2,235,000 b 2,450,932 Morgan Stanley Capital I, Ser. 2011-C1, Cl. D 5.26 9/15/47 3,235,000 a,b 3,231,664 Morgan Stanley Capital I, Ser. 2006-IQ12, Cl. AAB 5.33 12/15/43 100,000 105,304 Morgan Stanley Capital I, Ser. 2007-T27, Cl. A4 5.64 6/11/42 7,160,000 b 7,984,068 Morgan Stanley Dean Witter Capital I, Ser. 2001-TOP3, Cl. A4 6.39 7/15/33 20,927 20,950 RBSCF Trust, Ser. 2010-MB1, Cl. B 4.64 4/15/24 900,000 a,b 946,187 TIAA Seasoned Commercial Mortgage Trust, Ser. 2007-C4, Cl. A3 5.98 8/15/39 495,000 b 543,438 Vornado, Ser. 2010-VN0, Cl. C 5.28 9/13/28 2,070,000 a 2,090,386 Wachovia Bank Commercial Mortgage Trust, Ser. 2005-C16, Cl. A2 4.38 10/15/41 931,244 937,955 Diversified Financial Services6.3% American Express, Sr. Unscd. Notes 7.25 5/20/14 2,000,000 2,297,200 Ameriprise Financial, Jr. Sub. Notes 7.52 6/1/66 3,441,000 b 3,711,979 Capital One Bank USA, Sub. Notes 8.80 7/15/19 7,540,000 9,671,271 Discover Financial Services, Sr. Unscd. Notes 10.25 7/15/19 5,402,000 7,149,606 ERAC USA Finance, Gtd. Notes 6.38 10/15/17 5,325,000 a 6,064,594 Ford Motor Credit, Sr. Unscd. Notes 8.00 12/15/16 3,135,000 3,648,316 Fuel Trust, Scd. Notes 4.21 4/15/16 3,065,000 a 3,133,172 General Electric Capital, Sr. Unscd. Notes 0.92 4/7/14 4,535,000 b 4,543,009 General Electric Capital, Sr. Unscd. Notes 5.63 5/1/18 70,000 76,795 General Electric Capital, Sr. Unscd. Notes 6.88 1/10/39 2,713,000 3,122,592 Harley-Davidson Funding, Gtd. Notes 5.75 12/15/14 5,980,000 a 6,485,645 Hutchison Whampoa International, Gtd. Notes 5.75 9/11/19 1,110,000 a 1,201,870 Hutchison Whampoa International, Gtd. Notes 7.63 4/9/19 1,390,000 a 1,672,135 Hyundai Capital Services, Sr. Unscd. Notes 4.38 7/27/16 1,300,000 a 1,323,348 International Lease Finance, Sr. Unscd. Notes 8.25 12/15/20 2,875,000 3,209,219 Invesco, Gtd. Notes 5.38 2/27/13 380,000 404,789 Invesco, Gtd. Notes 5.38 12/15/14 25,000 27,175 Invesco, Gtd. Notes 5.63 4/17/12 5,310,000 5,517,796 MBNA Capital A, Gtd. Cap. Secs., Ser. A 8.28 12/1/26 2,285,000 2,372,287 MBNA, Sr. Unscd. Notes 6.13 3/1/13 185,000 197,929 Merrill Lynch & Co., Sub. Notes 5.70 5/2/17 1,025,000 1,074,201 Merrill Lynch & Co., Sr. Unscd. Notes 6.40 8/28/17 50,000 55,805 Nisource Capital Markets, Sr. Unscd. Notes 7.86 3/27/17 105,000 121,594 SLM, Sr. Notes 6.25 1/25/16 5,640,000 5,986,454 Electric Utilities1.0% AES, Sr. Unscd. Notes 7.75 10/15/15 3,075,000 3,374,813 Cleveland Electric Illuminating, Sr. Unscd. Notes 5.70 4/1/17 910,000 982,704 Commonwealth Edison, First Mortgage Bonds 6.15 9/15/17 60,000 69,145 Consolidated Edison of NY, Sr. Unscd. Debs., Ser. 06-D 5.30 12/1/16 675,000 761,157 Duke Energy Carolinas, Sr. Unscd. Notes 5.63 11/30/12 50,000 53,559 Exelon Generation, Sr. Unscd. Notes 5.20 10/1/19 2,200,000 2,295,458 Nevada Power, Mortgage Notes, Ser. R 6.75 7/1/37 395,000 464,001 NiSource Finance, Gtd. Notes 5.25 9/15/17 650,000 698,608 NiSource Finance, Gtd. Notes 6.40 3/15/18 1,530,000 1,730,505 Sierra Pacific Power, Mortgage Notes, Ser. P 6.75 7/1/37 550,000 640,970 Environmental Control.5% Waste Management, Sr. Unscd. Notes 7.00 7/15/28 2,395,000 2,842,956 Waste Management, Gtd. Notes 7.75 5/15/32 2,000,000 2,511,550 Food & Beverages.3% Kraft Foods, Sr. Unscd. Notes 6.88 2/1/38 2,750,000 Foreign/Governmental2.1% Banco Nacional de Desenvolvimento Economico e Social, Notes 5.50 7/12/20 2,085,000 a 2,140,252 Province of Quebec Canada, Unscd. Notes 4.60 5/26/15 2,795,000 3,098,973 Republic of Chile, Sr. Unscd. Notes CLP 5.50 8/5/20 3,232,500,000 6,960,774 Republic of Korea, Sr. Unscd. Notes 7.13 4/16/19 1,500,000 1,783,079 Republic of Philippines, Sr. Unscd. Bonds PHP 6.25 1/14/36 170,000,000 3,841,948 Russia Foreign Bond, Sr. Unscd. Bonds 5.00 4/29/20 6,455,000 a 6,551,825 Household Products.3% Reynolds Group, Sr. Scd. Notes 7.75 10/15/16 2,715,000 a Media2.8% CCO Holdings, Gtd. Notes 7.00 1/15/19 2,255,000 2,373,388 Comcast, Gtd. Bonds 6.40 5/15/38 2,775,000 2,951,881 Cox Communications, Sr. Unscd. Notes 6.25 6/1/18 3,535,000 a 4,002,260 DirecTV Holdings, Gtd. Notes 6.00 8/15/40 205,000 204,865 Dish DBS, Gtd. Notes 7.75 5/31/15 1,420,000 1,554,900 NBC Universal, Sr. Unscd. Notes 5.15 4/30/20 3,170,000 a 3,317,364 News America, Gtd. Notes 6.65 11/15/37 2,830,000 3,070,632 News America, Gtd. Notes 6.90 8/15/39 2,640,000 2,971,051 Pearson Dollar Finance Two, Gtd. Notes 6.25 5/6/18 2,990,000 a 3,354,430 Reed Elsevier Capital, Gtd. Notes 4.63 6/15/12 1,068,000 1,104,678 Time Warner Cable, Gtd. Notes 6.75 7/1/18 1,000,000 1,153,370 Time Warner, Gtd. Notes 5.88 11/15/16 2,755,000 3,125,809 Time Warner, Gtd. Debs. 6.10 7/15/40 1,045,000 1,067,355 Time Warner, Gtd. Debs. 6.20 3/15/40 1,798,000 1,845,890 Mining.4% Freeport-McMoRan Copper & Gold, Sr. Unscd. Notes 8.38 4/1/17 2,885,000 3,184,449 Teck Resources, Sr. Scd. Notes 10.25 5/15/16 1,616,000 1,953,293 Municipal Bonds1.2% California, GO (Build America Bonds) 7.30 10/1/39 3,095,000 3,401,993 California, GO (Build America Bonds) 7.55 4/1/39 3,180,000 3,607,233 Erie Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds, Ser. E 6.00 6/1/28 540,000 449,976 Illinois, GO 4.42 1/1/15 3,430,000 3,523,193 New York City, GO (Build America Bonds) 5.99 12/1/36 3,200,000 3,306,944 Office And Business Equipment.3% Xerox, Sr. Unscd. Notes 5.50 5/15/12 792,000 830,142 Xerox, Sr. Unscd. Notes 5.65 5/15/13 1,075,000 1,162,807 Xerox, Sr. Unscd. Notes 8.25 5/15/14 1,145,000 1,344,054 Oil & Gas2.8% Anadarko Petroleum, Sr. Unscd. Notes 6.38 9/15/17 4,765,000 5,389,010 Chesapeake Energy, Gtd. Notes 6.63 8/15/20 2,920,000 3,160,900 Continental Resources, Gtd. Notes 7.38 10/1/20 2,810,000 3,041,825 EQT, Sr. Unscd. Notes 8.13 6/1/19 2,955,000 3,579,255 Hess, Sr. Unscd. Notes 5.60 2/15/41 1,500,000 1,479,533 Pemex Project Funding Master Trust, Gtd. Bonds 6.63 6/15/35 2,865,000 2,922,721 Petrobras International Finance, Gtd. Notes 5.38 1/27/21 1,490,000 1,518,516 Petrobras International Finance, Gtd. Notes 6.75 1/27/41 1,255,000 1,312,513 Petro-Canada, Sr. Unscd. Notes 6.80 5/15/38 1,040,000 1,191,372 Range Resources, Gtd. Notes 8.00 5/15/19 2,795,000 3,095,463 Sempra Energy, Sr. Unscd. Notes 6.50 6/1/16 2,720,000 3,135,934 Valero Energy, Gtd. Notes 6.13 2/1/20 2,100,000 c 2,331,286 Paper & Paper Related.2% Georgia-Pacific, Gtd. Notes 8.25 5/1/16 2,035,000 a Pipelines1.7% El Paso Natural Gas, Sr. Unscd. Notes 5.95 4/15/17 20,000 22,442 El Paso, Sr. Scd. Bonds 6.50 9/15/20 1,725,000 1,885,132 El Paso, Sr. Unscd. Notes 7.00 6/15/17 370,000 412,508 El Paso, Notes 7.75 1/15/32 3,155,000 3,627,789 Enterprise Products Operating, Gtd. Notes 5.95 2/1/41 4,395,000 4,421,902 Kinder Morgan Energy Partners, Sr. Unscd. Notes 6.55 9/15/40 2,955,000 3,175,709 Plains All American Pipeline, Gtd. Notes 5.00 2/1/21 2,550,000 2,622,053 Plains All American Pipeline, Gtd. Notes 5.75 1/15/20 3,089,000 3,356,035 Property & Casualty Insurance3.4% American International Group, Sr. Unscd. Notes 3.65 1/15/14 890,000 913,346 American International Group, Sr. Unscd. Notes 6.40 12/15/20 3,340,000 3,660,657 AON, Sr. Unscd. Notes 3.50 9/30/15 2,160,000 2,203,673 Cincinnati Financial, Sr. Unscd. Notes 6.13 11/1/34 1,234,000 1,221,101 Cincinnati Financial, Sr. Unscd. Debs. 6.92 5/15/28 2,101,000 2,255,117 Hanover Insurance Group, Sr. Unscd. Notes 7.50 3/1/20 775,000 c 833,217 Hanover Insurance Group, Sr. Unscd. Notes 7.63 10/15/25 1,745,000 1,804,199 HUB International Holdings, Sr. Sub. Notes 10.25 6/15/15 1,685,000 a 1,760,825 Lincoln National, Sr. Unscd. Notes 6.25 2/15/20 5,445,000 6,125,658 MetLife, Sr. Unscd. Notes 7.72 2/15/19 2,544,000 3,115,883 Principal Financial Group, Gtd. Notes 8.88 5/15/19 2,600,000 3,334,165 Prudential Financial, Sr. Unscd. Notes 4.75 9/17/15 2,960,000 3,185,872 Willis North America, Gtd. Notes 6.20 3/28/17 3,665,000 3,993,461 Willis North America, Gtd. Notes 7.00 9/29/19 4,790,000 5,242,665 Real Estate2.5% Boston Properties, Sr. Unscd. Notes 5.00 6/1/15 810,000 876,583 Boston Properties, Sr. Unscd. Notes 5.63 4/15/15 2,030,000 2,247,182 Boston Properties, Sr. Unscd. Notes 6.25 1/15/13 35,000 37,854 Duke Realty, Sr. Unscd. Notes 6.75 3/15/20 545,000 617,617 Duke Realty, Sr. Unscd. Notes 8.25 8/15/19 2,565,000 3,119,722 ERP Operating, Sr. Unscd. Notes 5.75 6/15/17 1,220,000 1,368,353 Federal Realty Investment Trust, Sr. Unscd. Notes 5.40 12/1/13 1,525,000 1,648,042 Federal Realty Investment Trust, Sr. Unscd. Bonds 5.65 6/1/16 550,000 606,311 Federal Realty Investment Trust, Sr. Unscd. Notes 6.20 1/15/17 145,000 163,173 Healthcare Realty Trust, Sr. Unscd. Notes 5.13 4/1/14 3,000,000 3,191,049 Mack-Cali Realty, Sr. Unscd. Notes 5.13 1/15/15 145,000 156,360 Mack-Cali Realty, Sr. Unscd. Notes 5.25 1/15/12 2,145,000 2,200,845 Mack-Cali Realty, Sr. Unscd. Notes 5.80 1/15/16 690,000 759,518 Regency Centers, Gtd. Notes 5.25 8/1/15 1,777,000 1,914,236 Regency Centers, Gtd. Notes 5.88 6/15/17 210,000 233,280 Simon Property Group, Sr. Unscd. Notes 6.75 2/1/40 2,337,000 2,705,526 WEA Finance, Gtd. Notes 7.13 4/15/18 4,015,000 a 4,710,354 WEA Finance, Gtd. Notes 7.50 6/2/14 2,400,000 a 2,754,826 Residential Mortgage Pass-Through Ctfs..5% Banc of America Mortgage Securities, Ser. 2005-2, Cl. 2A1 5.00 3/25/20 2,013,573 2,056,187 Impac CMB Trust, Ser. 2005-8, Cl. 2M2 0.96 2/25/36 2,128,830 b 1,615,119 Impac CMB Trust, Ser. 2005-8, Cl. 2M3 1.71 2/25/36 1,721,680 b 1,246,853 Prudential Home Mortgage Securities, Ser. 1994-A, Cl. 5B 6.73 4/28/24 1,224 a,b 990 Residential Funding Mortgage Securities I, Ser. 2004-S3, Cl. M1 4.75 3/25/19 625,592 588,901 Retail1.6% Autozone, Sr. Unscd. Notes 5.75 1/15/15 3,040,000 3,380,465 CVS Pass-Through Trust, Pass Thru Certificates 8.35 7/10/31 4,577,394 a 5,571,508 Home Depot, Sr. Unscd. Notes 5.95 4/1/41 2,065,000 2,125,013 Inergy Finance, Gtd. Notes 7.00 10/1/18 2,825,000 a 2,994,500 Macy's Retail Holdings, Gtd. Notes 6.38 3/15/37 1,620,000 1,628,100 Staples, Gtd. Notes 9.75 1/15/14 2,575,000 3,098,382 Steel.3% Arcelormittal, Sr. Unscd. Notes 5.25 8/5/20 3,250,000 c Telecommunications2.0% CC Holdings, Sr. Scd. Notes 7.75 5/1/17 3,065,000 a 3,402,150 Cellco Partnership/Verizon Wireless Capital, Sr. Unscd. Notes 5.55 2/1/14 2,800,000 3,089,083 Digicel Group, Sr. Unscd. Notes 8.88 1/15/15 6,005,000 a 6,275,225 Intelsat Jackson Holdings, Gtd. Notes 11.25 6/15/16 1,230,000 1,313,025 Telecom Italia Capital, Gtd. Notes 5.25 11/15/13 3,775,000 4,023,406 Verizon Communications, Sr. Unscd. Notes 7.35 4/1/39 1,400,000 1,681,760 Wind Acquisition Finance, Gtd. Notes 11.75 7/15/17 2,355,000 a 2,749,463 U.S. Government Agencies.0% Small Business Administration Participation Ctfs., Gov't Gtd. Debs., Ser. 97-J 6.55 10/1/17 160,206 U.S. Government Agencies/Mortgage-Backed31.2% Federal Home Loan Mortgage Corp.: 4.00% 11,505,000 e,f 11,434,889 5.00%, 10/1/18 - 9/1/40 1,763,624 e 1,873,006 5.50%, 11/1/22 - 9/1/40 19,436,435 e 21,016,330 6.00%, 7/1/17 - 12/1/37 11,250,416 e 12,342,572 6.50%, 3/1/14 - 3/1/32 390,948 e 441,461 7.00%, 3/1/12 883 e 898 7.50%, 12/1/25 - 1/1/31 28,196 e 32,737 8.00%, 10/1/19 - 10/1/30 12,211 e 14,296 8.50%, 7/1/30 831 e 996 Multiclass Mortgage Participation Ctfs., Ser. 2586, Cl. WE, 4.00%, 12/15/32 1,827,236 e 1,908,852 Multiclass Mortgage Participation Ctfs., Ser. 51, Cl. E, 10.00%, 7/15/20 128,532 e 129,020 Federal National Mortgage Association: 4.00% 24,490,000 e,f 24,379,036 4.50% 24,375,000 e,f 25,087,213 5.00% 74,160,000 e,f 78,352,428 5.50% 90,835,000 e,f 98,046,138 6.00% 23,265,000 e,f 25,377,043 5.00%, 7/1/11 - 9/1/40 8,642,651 e 9,231,701 5.50%, 8/1/22 - 8/1/40 25,515,824 e 27,589,075 6.00%, 1/1/19 - 4/1/38 12,473,647 e 13,715,413 6.50%, 3/1/26 - 10/1/32 159,903 e 180,918 7.00%, 9/1/14 - 7/1/32 55,333 e 62,113 7.50%, 3/1/12 - 3/1/31 16,414 e 18,504 8.00%, 5/1/13 - 3/1/31 25,944 e 29,853 Pass-Through Ctfs., Ser. 2004-58, Cl. LJ, 5.00%, 7/25/34 4,790,888 e 4,962,097 Pass-Through Ctfs., Ser. 1988-16, Cl. B, 9.50%, 6/25/18 76,105 e 87,312 Government National Mortgage Association I: 5.50%, 4/15/33 2,600,827 2,849,822 6.00%, 1/15/29 28,027 31,297 6.50%, 4/15/28 - 9/15/32 56,627 64,193 7.00%, 12/15/26 - 9/15/31 19,272 22,296 7.50%, 12/15/26 - 11/15/30 5,974 6,965 8.00%, 1/15/30 - 10/15/30 16,928 20,000 8.50%, 4/15/25 5,114 6,096 9.00%, 10/15/27 9,835 11,867 9.50%, 2/15/25 3,161 3,740 9.50%, 11/15/17 94,784 103,250 Government National Mortgage Association II: 6.50%, 2/20/31 - 7/20/31 132,945 150,011 7.00%, 11/20/29 423 489 U.S. Government Securities21.6% U.S. Treasury Bonds: 3.88%, 8/15/40 25,355,000 23,084,941 4.25%, 5/15/39 3,083,000 3,005,925 4.63%, 2/15/40 13,060,000 13,537,513 5.25%, 11/15/28 5,420,000 6,200,821 U.S. Treasury Notes: 1.38%, 9/15/12 59,655,000 c 60,496,255 2.13%, 5/31/15 48,790,000 49,891,532 2.38%, 7/31/17 26,670,000 26,557,479 2.63%, 8/15/20 9,005,000 8,563,899 3.63%, 5/15/13 7,120,000 7,556,655 4.88%, 5/31/11 49,835,000 50,031,649 Total Bonds and Notes (cost $1,198,325,810) Face Amount Covered by Options Purchased.0% Contracts ($) Value ($) Call Options: Euro, October 2011 @ $1.40 22,850,000 g 420,577 Japanese Yen, August 2011 @ $90 12,395,000 g 20,477 Japanese Yen, August 2011 @ $90 12,500,000 g 20,650 Total Options (cost $1,117,100) Principal Short-Term Investments13.4% Amount ($) Value ($) U.S. Treasury Bills: 0.02%, 5/12/11 150,000,000 149,999,850 0.17%, 6/9/11 3,690,000 h 3,689,941 Total Short-Term Investments (cost $153,688,401) Other Investment.5% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $5,315,000) 5,315,000 i Investment of Cash Collateral for Securities Loaned.7% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $8,510,150) 8,510,150 i Total Investments (cost $1,366,956,461) 122.6% Liabilities, Less Cash and Receivables (22.6%) Net Assets 100.0% GOGeneral Obligations a Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At April 30, 2011, these securities were valued at $189,736,667 or 16.5% of net assets. b Variable rate securityinterest rate subject to periodic change. c Security, or portion thereof, on loan. At April 30, 2011, the value of the fund's securities on loan was $65,044,316 and the value of the collateral held by the fund was $66,591,658, consisting of cash collateral of $8,510,150 and U.S. Government and Agency securities valued at $58,081,508. d Principal amount stated in U.S. Dollars unless otherwise noted. CLPChilean Peso PHPPhilippine Peso e The Federal Housing Finance Agency ("FHFA") placed Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. f Purchased on a forward commitment basis. g Non-income producing security. h Held by a broker as collateral for open financial futures positions. i Investment in affiliated money market mutual fund. At April 30, 2011, the aggregate cost of investment securities for income tax purposes was $1,366,956,461. Net unrealized appreciation on investments was $45,294,710 of which $50,360,730 related to appreciated investment securities and $5,066,020 related to depreciated investment securities. STATEMENT OF FINANCIAL FUTURES April 30, 2011 (Unaudited) Market Value Unrealized Covered by (Depreciation) Contracts Contracts ($) Expiration at 4/30/2011 ($) Financial Futures Short U.S. Treasury 10 Year Notes 100 (12,114,063) June 2011 (329,688) U.S. Treasury 30 Year Notes 60 (7,342,500) June 2011 (145,781) STATEMENT OF OPTIONS WRITTEN April 30, 2011 (Unaudited) Face Amount Covered by Contracts ($) Value ($) Call Options: U.S. Treasury 5 Year Notes, May 2011 @ $117 10,800,000 a (166,219) U.S. Treasury 10 Year Notes, May 2011 @ $119 11,200,000 a (250,250) Put Options: U.S. Treasury 5 Year Notes, May 2011 @ $117 10,800,000 a (7,594) U.S. Treasury 10 Year Notes, May 2011 @ $119 11,200,000 a (10,500) (premiums received $379,447) a Non-income producing security. STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS April 30, 2011 (Unaudited) Forward Foreign Currency Foreign Unrealized Exchange Contracts Currency Amount Proceeds ($) Value ($) (Depreciation) ($) Sales: Chilean Peso, Expiring 5/26/2011 3,356,440,000 7,112,156 7,265,808 Implied Upfront Unrealized Notional Reference Credit (Pay) /Receive Market Premiums Receivable Appreciation Amount ($) Entity Counterparty Fixed Rate (%) Spread (%) Expriration Value (Payable) ($) (Depreciation) ($) Buy / Sell 11,710,000 Southern California Tobacco, 5%, 6/1/2037 Citibank 1.35 4.03 12/20/2011 (181,611.55) - (181,612) Sell 11,710,000 Northern Tobacco, 5%, 6/1/2046 Citibank 1.35 4.03 12/20/2011 (181,611.55) - (181,611) Sell Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of April 30, 2011 in valuing the fund's investments: Level 2 - Other Significant Level 1 - Unadjusted Significant Observable Unobservable Assets ($) Quoted Prices Inputs Inputs Total Investments in Securities: Asset-Backed - 73,243,507 - Commercial Mortgage-Backed - 115,426,557 - Corporate Bonds+ - 402,799,150 - Foreign Government - 24,376,851 - Municipal Bonds - 14,289,339 - Mutual Funds 13,825,150 - - Residential Mortgage-Backed - 5,508,050 - U.S. Government Agencies/Mortgage-Backed - 359,759,519 - U.S. Treasury - 402,616,460 - Other Financial Instruments: Options Purchased 461,704 - Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - (153,652) - Futures++ (475,469) - - Swaps++ - (363,223) - Options Written (434,563) - - + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities, excluding short-term investments (other than U.S. Treasury Bills), financial futures, options transactions, swap transactions and forward foreign currency exchange contracts (“forward contracts”) are valued each business day by an independent pricing service (the “Service”) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Restricted securities, as well as securities or other assets for which recent market quotations are not readily available, that are not valued by a pricing service approved by the Board of Directors, or are determined by the fund not to reflect accurately fair value, are valued at fair value as determined in good faith under the direction of the Board of Directors. The factors that may be considered when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Short-term investments, excluding U.S.Treasury Bills, are carried at amortized cost, which approximates value. Registered investment companies that are not traded on an exchange are valued at their net asset value. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Options traded over-the-counter are valued at the mean between the bid and the asked price. Investments in swap transactions are valued each business day by an independent pricing service approved by the Board of Directors. Swaps are valued by the service by using a swap pricing model which incorporates among other factors, default probabilities, recovery rates, credit curves of the underlying issuer and swap spreads on interest rates. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward contracts are valued at the forward rate. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. Futures contracts are valued daily at the last sales price established by the Board of Trade or exchange upon which they are traded. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. Options: The fund may purchase and write (sell) put and call options to hedge against changes in interest rates or as a substitute for an investment. The fund is subject to interest rate risk and currency risk in the course of pursuing its investment objectives through its investments in options contracts. A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying security or securities at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying security or securities at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument decreases between those dates. As a writer of an option, the fund may have no control over whether the underlying securities may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option. There is a risk of loss from a change in value of such options which may exceed the related premiums received. One risk of holding a put or a call option is that if the option is not sold or exercised prior to its expiration, it becomes worthless. However, this risk is limited to the premium paid by the fund. Swaps: The fund enters into swap agreements to exchange the interest rate on, or return generated by, one nominal instrument for the return generated by another nominal instrument. The fund enters into these agreements to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. The fund accrues for the interim payments on swap contracts on a daily basis, with the net amount recorded within unrealized appreciation (depreciation) on swap contracts in the Statement of Assets and Liabilities. Once the interim payments are settled in cash, the net amount is recorded as realized gain (loss) on swaps, in addition to realized gain (loss) recorded upon the termination of swaps contracts in the Statement of Operations. Upfront payments made and/or received by the fund, are recorded as an asset and/or liability in the Statement of Assets and Liabilities and are recorded as a realized gain or loss ratably over the contract’s term/event with the exception of forward starting interest rate swaps which are recorded as realized gains or losses on the termination date. Fluctuations in the value of swap contracts are recorded for financial statement purposes as unrealized appreciation or depreciation on swap transactions. Credit Default Swaps: Credit default swaps involve commitments to pay a fixed interest rate in exchange for payment if a credit event affecting a third party (the referenced company, obligation or index) occurs. Credit events may include a failure to pay interest or principal, bankruptcy, or restructuring. The fund enters into these agreements to manage its exposure to the market or certain sectors of the market, to reduce its risk exposure to defaults of corporate and sovereign issuers, or to create exposure to corporate or sovereign issuers to which it is not otherwise exposed. For those credit default swaps in which the fund is paying a fixed rate, the fund is buying credit protection on the instrument. In the event of a credit event, the fund would receive the full notional amount for the reference obligation. For those credit default swaps in which the fund is receiving a fixed rate, the fund is selling credit protection on the underlying instrument. The maximum payouts for these contracts are limited to the notional amount of each swap. Credit default swaps may involve greater risks than if the fund had invested in the reference obligation directly and are subject to general market risk, liquidity risk, counterparty risk and credit risk. The maximum potential amount of future payments (undiscounted) that a fund as a seller of protection could be required to make under a credit default swap agreement would be an amount equal to the notional amount of the agreement which may exceed the amount of unrealized appreciation or depreciation reflected in the Statement of Assets and Liabilities. Notional amounts of all credit default swap agreements are disclosed in the following chart, which summarizes open credit default swaps on index issues entered into by the fund. These potential amounts would be partially offset by any recovery values of the respective referenced obligations, underlying securities comprising the referenced index, upfront payments received upon entering into the agreement, or net amounts received from the settlement of buy protection credit default swap agreements entered into by the fund for the same referenced entity or entities. GAAP requires disclosure for (i) the nature and terms of the credit derivative, reasons for entering into the credit derivative, the events or circumstances that would require the seller to perform under the credit derivative, and the current status of the payment/performance risk of the credit derivative, (ii) the maximum potential amount of future payments (undiscounted) the seller could be required to make under the credit derivative, (iii) the fair value of the credit derivative, and (iv) the nature of any recourse provisions and assets held either as collateral or by third parties. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Short Term Income Fund April 30, 2011 (Unaudited) Coupon Maturity Principal Bonds and Notes97.8% Rate (%) Date Amount ($) Value ($) Advertising.3% Lamar Media, Gtd. Notes 6.63 8/15/15 789,000 Aerospace & Defense.2% BE Aerospace, Sr. Unscd. Notes 6.88 10/1/20 355,000 Agriculture1.0% Altria Group, Gtd. Notes 8.50 11/10/13 1,585,000 1,851,938 Altria Group, Gtd. Notes 9.25 8/6/19 485,000 639,383 Apparel.1% HanesBrands, Gtd. Notes 6.38 12/15/20 235,000 Asset-Backed Ctfs./Auto Receivables5.7% Ally Auto Receivables Trust, Ser. 2010-2, Cl. A3 1.38 7/15/14 1,500,000 1,510,359 Ally Auto Receivables Trust, Ser. 2010-1, Cl. B 3.29 3/15/15 775,000 a 804,550 Ally Master Owner Trust, Ser. 2010-4, Cl. A 1.29 8/15/17 780,000 b 792,258 Americredit Automobile Receivables Trust, Ser. 2010-3, Cl. A3 1.14 4/8/15 945,000 946,129 Americredit Automobile Receivables Trust, Ser. 2010-3, Cl. C 3.34 4/8/16 390,000 401,856 Americredit Automobile Receivables Trust, Ser. 2010-1, Cl. B 3.72 11/17/14 1,230,000 1,273,695 Americredit Prime Automobile Receivable, Ser. 2007-1, Cl. E 6.96 3/8/16 389,146 a 399,710 Carmax Auto Owner Trust, Ser. 2010-3, Cl. C 2.59 8/15/16 450,000 453,371 Carmax Auto Owner Trust, Ser. 2010-1, Cl. B 3.75 12/15/15 185,000 194,496 Carmax Auto Owner Trust, Ser. 2010-2, Cl. B 3.96 6/15/16 490,000 518,397 Chrysler Financial Auto Securitization Trust, Ser. 2009-B, Cl. B 2.94 6/8/13 530,000 530,525 Ford Credit Auto Owner Trust, Ser. 2007-A, Cl. D 7.05 12/15/13 1,000,000 a 1,035,424 Ford Credit Floorplan Master Owner Trust, Ser. 2011-1, Cl. A2 0.82 2/15/16 855,000 b 855,628 Franklin Auto Trust, Ser. 2008-A, Cl. B 6.10 5/20/16 585,000 a 605,335 JPMorgan Auto Receivables Trust, Ser. 2008-A, Cl. CFTS 5.22 7/15/15 242,251 a 239,734 Santander Drive Auto Receivables Trust, Ser. 2011-S1A, Cl. C 1.89 5/15/17 1,609,706 a 1,600,703 Santander Drive Auto Receivables Trust, Ser. 2010-2, Cl. B 2.24 12/15/14 300,000 304,259 Santander Drive Auto Receivables Trust, Ser. 2010-3, Cl. C 3.06 11/15/17 545,000 550,616 Smart Trust, Ser. 2011-1USA, Cl. A3B 1.07 10/14/14 880,000 a,b 880,438 Wachovia Auto Loan Owner Trust, Ser. 2007-1, Cl. C 5.45 10/22/12 300,000 301,860 Asset-Backed Ctfs./Credit Cards1.0% Citibank Omni Master Trust, Ser. 2009-A14A, Cl. A14 2.95 8/15/18 2,400,000 a,b Asset-Backed Ctfs./Home Equity Loans1.7% Ameriquest Mortgage Securities, Ser. 2003-11, Cl. AF6 5.64 1/25/34 784,725 b 795,148 Bayview Financial Acquisition Trust, Ser. 2005-B, Cl. 1A6 5.21 4/28/39 1,472,080 b 1,401,944 Carrington Mortgage Loan Trust, Ser. 2005-NC5, Cl. A2 0.53 10/25/35 347,999 b 328,041 Citicorp Residential Mortgage Securities, Ser. 2006-1, Cl. A3 5.71 7/25/36 248,933 b 250,794 Credit-Based Asset Servicing and Securitization, Ser. 2002-CB3, Cl. M2 2.09 6/25/32 1,341,964 b 1,341,987 Home Equity Asset Trust, Ser. 2005-2, Cl. M1 0.66 7/25/35 48,609 b 48,474 JP Morgan Mortgage Acquisition, Ser. 2006-CH2, Cl. AV2 0.26 10/25/36 103,601 b 100,983 Banks6.9% Bank of America, Sr. Unscd. Notes 4.50 4/1/15 1,390,000 1,463,698 Bank of America, Sr. Unscd. Notes 7.38 5/15/14 1,880,000 2,144,533 Capital One Financial, Sr. Unscd. Notes 7.38 5/23/14 750,000 872,198 Citigroup, Sr. Unscd. Notes 4.75 5/19/15 1,500,000 1,599,273 Citigroup, Sr. Unscd. Notes 5.50 4/11/13 2,250,000 2,409,669 Credit Suisse/New York, Sr. Unscd. Notes 3.50 3/23/15 925,000 959,343 JPMorgan Chase & Co., Sr. Unscd. Notes 5.38 1/15/14 1,085,000 1,185,525 Morgan Stanley, Sr. Unscd. Notes 4.10 1/26/15 1,540,000 1,596,470 Morgan Stanley, Sr. Unscd. Notes 6.00 4/28/15 300,000 331,151 Royal Bank of Scotland, Gtd. Notes 3.25 1/11/14 670,000 685,066 UBS AG Stamford, Sr. Unscd. Notes 2.25 8/12/13 1,320,000 1,342,303 Wells Fargo Capital XIII, Gtd. Cap. Secs. 7.70 12/29/49 2,530,000 b 2,632,465 Chemicals.1% Sherwin-Williams, Sr. Unscd. Notes 3.13 12/15/14 295,000 Commercial Mortgage Pass-Through Ctfs.7.5% Banc of America Commercial Mortgage, Ser. 2004-6, Cl. A5 4.81 12/10/42 85,000 90,847 Banc of America Commercial Mortgage, Ser. 2005-6, Cl. A2 5.17 9/10/47 63,595 b 63,581 Banc of America Commercial Mortgage, Ser. 2005-6, Cl. A4 5.19 9/10/47 895,000 b 981,219 Bear Stearns Commercial Mortgage Securities, Ser. 2006-PW12, Cl. AAB 5.70 9/11/38 375,000 b 402,277 Bear Stearns Commercial Mortgage Securities, Ser. 2007-PW17, Cl. AAB 5.70 6/11/50 1,150,000 1,223,812 Bear Stearns Commercial Mortgage Securities, Ser. 2007-T28, Cl. A4 5.74 9/11/42 575,000 b 643,111 CFCRE Commercial Mortgage Trust, Ser. 2011-C1, Cl. A4 4.96 4/15/44 700,000 a,b 738,502 Commercial Mortgage Pass-Through Certificates, Ser. 2010-C1, Cl. B 5.24 7/10/46 550,000 a,b 563,136 Commercial Mortgage Pass-Through Certificates, Ser. 2010-C1, Cl. C 5.80 7/10/46 365,000 a,b 384,824 Commercial Mortgage Pass-Through Certificates, Ser. 2010-C1, Cl. D 5.93 7/10/46 445,000 a,b 450,866 Credit Suisse Mortgage Capital Certificates, Ser. 2006-C1, Cl. A2 5.51 2/15/39 921,179 b 944,198 Extended Stay America Trust, Ser. 2010-ESHA, Cl. B 4.22 11/5/27 1,270,000 a 1,307,581 GS Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. B 1.84 3/6/20 1,630,000 a,b 1,604,234 GS Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. F 2.84 3/6/20 730,000 a,b 717,984 GS Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. K 5.33 3/6/20 350,000 a,b 348,642 GS Mortgage Securities, Ser. 2011-ALF, Cl. C 3.56 2/10/21 500,000 a 500,450 JP Morgan Chase Commercial Mortgage Securities, Ser. 2003-CB7, Cl. A3 4.45 1/12/38 22,422 22,455 JP Morgan Chase Commercial Mortgage Securities, Ser. 2011-C3, Cl. B 5.01 2/16/46 400,000 a,b 403,834 JP Morgan Chase Commercial Mortgage Securities, Ser. 2011-C3, Cl. C 5.36 2/16/46 225,000 a,b 225,482 JP Morgan Chase Commercial Mortgage Securities, Ser. 2006-CB14, Cl. ASB 5.51 12/12/44 325,780 b 344,743 JP Morgan Chase Commercial Mortgage Securities, Ser. 2001-CIBC, Cl. D 6.75 3/15/33 348,447 348,374 JP Morgan Chase Commercial Mortgage Securities, Ser. 2009-IWST, Cl. C 7.45 12/5/27 265,000 a,b 310,865 JPMorgan Chase Commercial Mortgage Securities, Ser. 2010-CNTR, Cl. A1 3.30 8/5/32 2,002,185 a 1,979,770 LB-UBS Commercial Mortgage Trust, Ser. 2005-C7, Cl. A4 5.20 11/15/30 1,750,000 b 1,903,134 Morgan Stanley Capital I, Ser. 2005-HQ7, Cl. A4 5.20 11/14/42 475,000 b 520,892 Morgan Stanley Capital, Ser. 2011-C1, Cl. A2 3.88 9/15/47 500,000 a 516,084 Morgan Stanley Dean Witter Capital I, Ser. 2001-TOP3, Cl. A4 6.39 7/15/33 466,828 467,348 RBSCF Trust, Ser. 2010-MB1, Cl. B 4.64 4/15/24 235,000 a,b 247,060 Vornado, Ser. 2010-VN0, Cl. A1 2.97 9/13/28 599,744 a 591,884 Computers.2% Hewlett-Packard, Sr. Unscd. Notes 2.20 12/1/15 405,000 Diversified Financial Services7.2% American Express Credit, Sr. Unscd. Notes 5.13 8/25/14 730,000 797,883 American Express Credit, Sr. Unscd. Notes, Ser. C 7.30 8/20/13 155,000 174,228 American Express, Sr. Unscd. Notes 7.25 5/20/14 840,000 964,824 Ameriprise Financial, Jr. Sub. Notes 7.52 6/1/66 212,000 b 228,695 Capital One Bank USA, Sub. Notes 8.80 7/15/19 765,000 981,236 Caterpillar Financial Services, Sr. Unscd. Notes 5.13 10/12/11 765,000 781,340 Caterpillar Financial Services, Sr. Unscd. Notes 6.13 2/17/14 725,000 c 819,686 Discover Financial Services, Sr. Unscd. Notes 10.25 7/15/19 475,000 628,668 Erac USA Finance, Gtd. Notes 5.90 11/15/15 1,100,000 a 1,232,120 Ford Motor Credit, Sr. Unscd. Notes 8.00 12/15/16 580,000 674,967 FUEL Trust, Scd. Notes 4.21 4/15/16 695,000 a 710,458 General Electric Capital, Sr. Unscd. Notes 0.92 4/7/14 980,000 981,731 General Electric Capital, Gtd. Notes 3.00 12/9/11 2,250,000 2,287,951 General Electric Capital, Sr. Unscd. Notes 4.38 9/16/20 655,000 647,268 General Electric Capital, Sr. Unscd. Notes 4.80 5/1/13 240,000 255,987 General Electric Capital, Sr. Unscd. Notes, Ser. A 5.45 1/15/13 900,000 964,181 Harley-Davidson Funding, Gtd. Notes 5.75 12/15/14 1,080,000 a 1,171,320 Hutchison Whampoa International, Gtd. Notes 4.63 9/11/15 570,000 a 609,074 Hyundai Capital Services, Sr. Unscd. Notes 4.38 7/27/16 400,000 a 407,184 Invesco, Gtd. Notes 5.38 2/27/13 380,000 404,790 SLM, Sr. Notes 6.25 1/25/16 1,230,000 1,305,556 Societe Generale, Sr. Unscd. Notes 1.33 4/11/14 900,000 a,b 902,075 Electric Utilities3.1% AES, Sr. Unscd. Notes 7.75 3/1/14 220,000 241,450 AES, Sr. Unscd. Notes 7.75 10/15/15 755,000 828,613 AES, Sr. Unscd. Notes 8.00 10/15/17 255,000 278,588 Appalachian Power, Sr. Unscd. Notes, Ser. O 5.65 8/15/12 315,000 332,140 Columbus Southern Power, Sr. Unscd. Notes 6.05 5/1/18 150,000 170,433 Duke Energy Ohio, First Mortgage Bonds 2.10 6/15/13 925,000 946,266 Enel Finance International, Gtd. Notes 5.70 1/15/13 620,000 a 659,167 Exelon Generation, Sr. Unscd. Notes 4.00 10/1/20 645,000 609,929 National Grid, Sr. Unscd. Notes 6.30 8/1/16 724,000 831,097 Nevada Power, Mortgage Notes 6.50 4/15/12 1,000,000 1,054,185 NextEra Energy Capital Holdings, Gtd. Debs. 5.63 9/1/11 1,100,000 1,118,055 NiSource Finance, Gtd. Notes 6.15 3/1/13 545,000 590,784 Environmental Control.4% Allied Waste North America, Gtd. Notes, Ser. B 7.13 5/15/16 210,000 218,104 Waste Management, Gtd. Notes 6.38 3/11/15 725,000 830,946 Food & Beverages1.0% Anheuser-Busch InBev Worldwide, Gtd. Notes 7.20 1/15/14 790,000 903,533 Diageo Capital, Gtd. Bonds 4.83 7/15/20 975,000 1,019,476 Kraft Foods, Sr. Unscd. Notes 6.13 2/1/18 530,000 602,421 Foreign/Governmental.3% Province of Ontario Canada, Sr. Unscd. Bonds 4.38 2/15/13 760,000 Health Care.3% Medco Health Solutions, Sr. Unscd. Notes 7.25 8/15/13 725,000 Media2.3% Comcast, Gtd. Notes 5.15 3/1/20 605,000 c 643,220 Cox Communications, Sr. Unscd. Notes 6.25 6/1/18 650,000 a 735,918 CSC Holdings, Sr. Unscd. Notes 8.50 4/15/14 100,000 112,375 NBC Universal, Sr. Unscd. Notes 3.65 4/30/15 700,000 a 725,658 News America, Gtd. Notes 5.30 12/15/14 735,000 820,130 Reed Elsevier Capital, Gtd. Notes 4.63 6/15/12 310,000 320,646 Reed Elsevier Capital, Gtd. Notes 7.75 1/15/14 900,000 1,030,764 Time Warner Cable, Gtd. Notes 6.20 7/1/13 580,000 638,999 Time Warner, Gtd. Notes 5.88 11/15/16 550,000 624,027 Mining.2% Teck Resources, Sr. Scd. Notes 10.25 5/15/16 316,000 Municipal Bonds.5% Erie Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds, Ser. E 6.00 6/1/28 815,000 679,131 Illinois, GO 4.42 1/1/15 640,000 657,389 Office And Business Equipment.3% Xerox, Sr. Unscd. Notes 8.25 5/15/14 730,000 Oil & Gas1.3% Anadarko Petroleum, Sr. Unscd. Notes 6.38 9/15/17 1,015,000 1,147,921 EQT, Sr. Unscd. Notes 8.13 6/1/19 215,000 260,420 Hess, Sr. Unscd. Notes 8.13 2/15/19 505,000 640,152 Sempra Energy, Sr. Unscd. Notes 6.50 6/1/16 435,000 501,519 Valero Energy, Gtd. Notes 6.13 2/1/20 660,000 c 732,690 Paper & Paper Related.4% Georgia-Pacific, Gtd. Notes 8.25 5/1/16 860,000 a Pipelines1.1% El Paso, Sr. Scd. Bonds 6.50 9/15/20 405,000 442,596 El Paso, Sr. Unscd. Notes 7.00 6/15/17 80,000 89,191 Kinder Morgan Energy Partners, Sr. Unscd. Notes 5.30 9/15/20 615,000 651,018 Kinder Morgan Energy Partners, Sr. Unscd. Notes 5.63 2/15/15 910,000 1,016,221 Plains All American Pipeline, Gtd. Notes 4.25 9/1/12 650,000 673,906 Property & Casualty Insurance3.8% American International Group, Sr. Unscd. Notes 3.65 1/15/14 190,000 194,984 American International Group, Sr. Unscd. Notes 6.40 12/15/20 75,000 82,200 AON, Sr. Unscd. Notes 3.50 9/30/15 695,000 709,052 Hanover Insurance Group, Sr. Unscd. Notes 7.50 3/1/20 150,000 c 161,268 Lincoln National, Sr. Unscd. Notes 8.75 7/1/19 1,110,000 1,429,914 MetLife Institutional Funding, Scd. Notes 1.20 4/4/14 1,200,000 a,b 1,204,170 Metropolitan Life Global Funding I, Sr. Scd. Notes 5.13 4/10/13 1,000,000 a 1,071,235 Principal Financial Group, Gtd. Notes 8.88 5/15/19 1,125,000 1,442,667 Prudential Financial, Sr. Unscd. Notes 4.75 9/17/15 625,000 672,693 Prudential Financial, Sr. Unscd. Notes 5.10 12/14/11 485,000 497,604 Willis North America, Gtd. Notes 6.20 3/28/17 615,000 670,117 Willis North America, Gtd. Notes 7.00 9/29/19 1,360,000 1,488,523 Real Estate2.9% Boston Properties, Sr. Unscd. Notes 5.63 4/15/15 620,000 686,331 Duke Realty, Sr. Unscd. Notes 5.88 8/15/12 570,000 600,424 Duke Realty, Sr. Unscd. Notes 6.75 3/15/20 110,000 124,657 Duke Realty, Sr. Unscd. Notes 8.25 8/15/19 495,000 602,052 ERP Operating, Sr. Unscd. Notes 5.75 6/15/17 230,000 257,968 Federal Realty Investment Trust, Sr. Unscd. Bonds 5.65 6/1/16 345,000 380,322 Federal Realty Investment Trust, Sr. Unscd. Notes 6.00 7/15/12 305,000 320,989 Healthcare Realty Trust, Sr. Unscd. Notes 5.13 4/1/14 630,000 670,120 Mack-Cali Realty, Sr. Unscd. Notes 5.25 1/15/12 300,000 307,811 Regency Centers, Gtd. Notes 5.88 6/15/17 370,000 411,017 Simon Property Group, Sr. Unscd. Notes 4.20 2/1/15 930,000 990,842 Simon Property Group, Sr. Unscd. Notes 5.65 2/1/20 337,000 369,449 Simon Property Group, Sr. Unscd. Notes 5.88 3/1/17 443,000 498,627 WEA Finance, Gtd. Notes 7.13 4/15/18 660,000 a 774,305 WEA Finance, Gtd. Notes 7.50 6/2/14 320,000 a 367,310 Residential Mortgage Pass-Through Ctfs..3% CS First Boston Mortgage Securities, Ser. 2004-7, Cl. 6A1 5.25 10/25/19 529,212 535,921 GSR Mortgage Loan Trust, Ser. 2004-12, Cl. 2A2 3.18 12/25/34 313,567 b 258,898 Retail.8% Autozone, Sr. Unscd. Notes 5.75 1/15/15 805,000 895,156 Inergy Finance, Gtd. Notes 7.00 10/1/18 595,000 a 630,700 Staples, Gtd. Notes 9.75 1/15/14 405,000 487,318 Steel.4% Arcelormittal, Sr. Unscd. Notes 3.75 8/5/15 1,045,000 Telecommunications1.2% AT&T, Sr. Unscd. Notes 2.50 8/15/15 650,000 652,354 Cellco Partnership/Verizon Wireless Capital, Sr. Unscd. Notes 5.55 2/1/14 620,000 684,011 Telecom Italia Capital, Gtd. Notes 5.25 11/15/13 1,230,000 1,310,938 Verizon Communications, Sr. Unscd. Notes 6.35 4/1/19 280,000 324,386 U.S. Government Agencies7.0% Federal Home Loan Mortgage Corp.; Notes, 3.50%, 5/29/13 4,185,000 d 4,428,178 Federal National Mortgage Association; Notes, 1.50%, 6/26/13 12,780,000 d 12,992,838 U.S. Government Agencies/Mortgage-Backed8.8% Federal Home Loan Mortgage Corp.: 4.88%, 11/15/13 11,625,000 c,d 12,779,025 5.00%, 7/1/40 - 9/1/40 1,118,250 d 1,183,073 5.50%, 4/1/40 - 9/1/40 5,379,897 d 5,797,256 6.50%, 6/1/32 1,504 d 1,699 Stripped Security, Interest Only Class, Ser. 1987, Cl. PI, 7.00%, 9/15/12 11,250 d,e 412 Federal National Mortgage Association: 5.00%, 7/1/40 - 9/1/40 676,695 d 717,253 5.50%, 7/1/40 - 8/1/40 1,015,430 d 1,094,902 Gtd. Pass-Through Ctfs., Ser. 2003-49, Cl. JE, 3.00%, 4/25/33 288,430 d 295,856 Government National Mortgage Association II: 7.00%, 12/20/30 - 4/20/31 14,715 17,021 7.50%, 11/20/29 - 12/20/30 15,987 18,584 U.S. Government Securities29.5% U.S. Treasury Notes: 0.88%, 4/30/11 8,030,000 8,030,000 1.38%, 9/15/12 23,095,000 23,420,686 1.75%, 8/15/12 14,455,000 14,722,649 1.75%, 4/15/13 5,915,000 6,048,300 2.13%, 5/31/15 7,065,000 7,224,507 2.38%, 7/31/17 1,345,000 1,339,325 2.63%, 8/15/20 1,025,000 974,791 4.88%, 5/31/11 12,110,000 12,157,786 Total Bonds and Notes (cost $241,064,494) Principal Short-Term Investments.3% Amount ($) Value ($) U.S. Treasury Bills; 0.16%, 6/9/11 (cost $669,882) 670,000 f Other Investment1.2% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $2,952,000) 2,952,000 g Investment of Cash Collateral for Securities Loaned1.0% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $2,433,200) 2,433,200 g Total Investments (cost $247,119,576) 100.3% Liabilities, Less Cash and Receivables (.3%) Net Assets 100.0% GOGeneral Obligation REITReal Estate Investment Trust a Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At April 30, 2011, these securities were valued at $31,182,880 or 12.5% of net assets. b Variable rate securityinterest rate subject to periodic change. c Security, or portion thereof, on loan. At April 30, 2011, the market value of the fund's securities on loan was $15,135,890 and the market value of the collateral held by the fund was $15,722,922, consisting of cash collateral of $2,433,200 and U.S. Government and agencies securities valued at $13,289,722. d The Federal Housing Finance Agency ("FHFA") placed Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. e Notional face amount shown. f Held by a broker as collateral for open financial futures positions. g Investment in affiliated money market mutual fund. At April 30, 2011, the aggregate cost of investment securities for income tax purposes was $247,119,576. Net unrealized appreciation on investments was $3,870,957 of which $5,417,232 related to appreciated investment securities and $1,546,275 related to depreciated investment securities. Portfolio Summary (Unaudited) † Value (%) U.S. Government & Agencies 45.3 Corporate Bonds 35.5 Asset/Mortgage-Backed 16.2 Short-Term/Money Market Investments 2.5 Municipal Bonds .5 Foreign/Governmental .3 † Based on net assets. STATEMENT OF FINANCIAL FUTURES April 30,2011 (Unaudited) Unrealized Market Value Appreciation Covered by (Depreciation) Contracts Contracts ($) Expiration at 4/30/2011 ($) Financial Futures Long U.S. Treasury 2 Year Notes 153 33,526,125 June 2011 172,125 U.S. Treasury 5 Year Notes 39 4,620,281 June 2011 69,086 Financial Futures Short U.S. Treasury 10 Year Notes 267 (32,344,547) June 2011 (575,719) Gross Unrealized Appreciation Gross Unrealized Depreciation STATEMENT OF OPTIONS WRITTEN April 30, 2011 (Unaudited) Face Amount Covered by Contracts ($) Value ($) Call Options: U.S. Treasury 5 Year Notes, May 2011 @ $117 2,400,000 a (36,937) Put Options: U.S. Treasury 5 Year Notes, May 2011 @ $117 2,400,000 a (1,688) (premiums received $36,240) a Non-income producing security. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of April 30, 2011 in valuing the fund's investments: Level 2 - Other Significant Level 1 - Unadjusted Significant Observable Unobservable Assets ($) Quoted Prices Inputs Inputs Total Investments in Securities: Asset-Backed - 21,011,408 - Commercial Mortgage-Backed - 18,847,189 - Corporate Bonds+ - 88,894,295 - Foreign Government - 809,357 - Municipal Bonds - 1,336,520 - Mutual Funds 5,385,200 - - Residential Mortgage-Backed - 794,819 - U.S. Government Agencies/Mortgage-Backed - 39,326,097 - U.S. Treasury - 74,588,033 - Other Financial Instruments: Futures++ 241,211 - - Liabilities ($) Other Financial Instruments: Futures++ (575,719) - - Options Written (38,625) - - + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities, excluding short-term investments (other than U.S.Treasury Bills), financial futures and options transactions are valued each business day by an independent pricing service (the “Service”) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type, indications as to values from dealers, and general market conditions. Restricted securities, as well as securities or other assets for which recent market quotations are not readily available and are not valued by a pricing service approved by the Board of Directors, or are determined by the fund not to reflect accurately fair value, are valued at fair value as determined in good faith under the direction of the Board of Directors. The factors that may be considered when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Short-term investments, excluding U.S.Treasury Bills, are carried at amortized cost, which approximates value. Registered investment companies that are not traded on an exchange are valued at their net asset value. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Options traded overthe- counter are valued at the mean between the bid and asked price. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. Futures contracts are valued daily at the last sales price established by the Board of Trade or exchange upon which they are traded. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. Options: The fund may purchase and write (sell) put and call options to hedge against changes in interest rates or as a substitute for an investment. The fund is subject to interest rate risk and currency risk in the course of pursuing its investment objectives through its investments in options contracts. A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying security or securities at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying security or securities at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument decreases between those dates. As a writer of an option, the fund may have no control over whether the underlying securities may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option. There is a risk of loss from a change in value of such options which may exceed the related premiums received. One risk of holding a put or a call option is that if the option is not sold or exercised prior to its expiration, it becomes worthless. However, this risk is limited to the premium paid by the fund. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Inflation Adjusted Securities Fund April 30, 2011 (Unaudited) Principal Bonds and Notes98.5% Amount ($) Value ($) U.S. Treasury Inflation Protected Securities: 0.50%, 4/15/15 14,547,540 a 15,385,158 0.63%, 4/15/13 5,332,937 a 5,611,668 1.13%, 1/15/21 24,055,198 a 24,976,055 1.25%, 7/15/20 5,904,099 a 6,237,586 1.38%, 7/15/18 1,846,710 a 2,005,845 1.38%, 1/15/20 11,039,033 a 11,834,186 1.63%, 1/15/18 11,431,633 a 12,598,014 1.75%, 1/15/28 4,577,933 a 4,795,742 2.00%, 1/15/14 10,390,517 a 11,438,494 2.00%, 7/15/14 1,843,867 a 2,050,150 2.00%, 1/15/16 11,425,368 a 12,859,788 2.00%, 1/15/26 12,369,493 a 13,538,793 2.13%, 2/15/40 2,651,072 a 2,896,296 2.13%, 2/15/41 1,919,475 a 2,096,577 2.38%, 1/15/25 5,051,562 a 5,800,218 2.38%, 1/15/27 2,742,625 a 3,131,093 2.50%, 7/15/16 6,492,969 a 7,517,131 2.50%, 1/15/29 7,141,019 a 8,317,616 2.63%, 7/15/17 7,836,150 a 9,178,091 3.00%, 7/15/12 30,958,462 a,b 33,130,384 3.63%, 4/15/28 11,135,667 a,b 14,724,314 3.88%, 4/15/29 5,753,210 a,b 7,896,729 Total Bonds and Notes (cost $208,489,141) Other Investment1.1% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $2,481,000) 2,481,000 c Total Investments (cost $210,970,141) 99.6% Cash and Receivables (Net) .4% Net Assets 100.0% a Principal amount for accrual purposes is periodically adjusted based on changes in the Consumer Price Index. b Security, or portion thereof, on loan. At April 30, 2011, the value of the fund's securities on loan was $25,731,903 and the value of the collateral held by the fund was $26,385,198, consisting of U.S. Government and Agency securities valued at $26,385,198. c Investment in affiliated money market mutual fund. At April 30, 2011, the aggregate cost of investment securities for income tax purposes was $210,970,141. Net unrealized appreciation on investments was $9,530,787 of which $9,639,807 related to appreciated investment securities and $109,020 related to depreciated investment securities. Portfolio Summary (Unaudited) † Value (%) U.S. Government & Agencies 98.5 Money Market Investment 1.1 † Based on net assets. See notes to financial statements. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of April 30, 2011 in valuing the fund's investments: Level 2 - Other Level 1 - Unadjusted Significant Level 3 -Significant Assets ($) Quoted Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Mutual Funds 2,481,000 - - U.S. Treasury - 218,019,928 - The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities excluding short-term investments (other than U.S.Treasury Bills), are valued each business day by an independent pricing service (the “Service”) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Restricted securities, as well as securities or other assets for which recent market quotations are not readily available, and are not valued by a pricing service approved by the Board of Directors, or are determined by the fund not to reflect accurately fair value, are valued at fair value as determined in good faith under the direction of the Board of Directors. The factors that may be considered when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Short-term investments, excluding U.S. Treasury Bills, are carried at amortized cost, which approximates value. Registered investment companies that are not traded on an exchange are valued at their net asset value. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Investment Grade Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: June 13, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: June 13, 2011 By: /s/ James Windels James Windels Treasurer Date: June 13, 2011 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
